DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
 .
Response to Amendment
Applicants’ amendment filed 5/26/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 3/18/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-20 are hereby allowed.

The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

generating, by the computing system, a belief in a list of beliefs that the second entity will interact with the first item based the first list of interactions recorded for the first entity and a second list of interactions recorded for the second entity, wherein the generating comprises: determining, by the computing system, the second entity has not previously interacted with the first item: determining, by the computing system, a prior belief generated for the first entity that the first entity will interact with the first item; and
determining, by the computing system, a similarity between the first entity and the
second entity based on the first list of interactions and the second list of interactions,
wherein the similarity is weighted based on the prior belief: and providing, by the computing system, a recommendation for the second entity via a display of a device associated with the second entity, as recited in claim 1 and similarly recited in claims 11 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898